Citation Nr: 0501777	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  00-04 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as due to the veteran's service-connected otitis 
externa.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to December 1953.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  In August 2003 
the Board remanded the case to the RO for additional 
development.


FINDING OF FACT

Competent evidence reasonably establishes that the veteran's 
bilateral hearing loss was, at least in part, caused by noise 
exposure in service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear to be met.  

The Board finds that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO has afforded the veteran multiple VA examinations 
addressing the etiology of his bilateral hearing loss and has 
obtained all pertinent records identified.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2002 VCAA letter and in an October 2004 
Supplemental Statement of the Case.  By these issuances, the 
RO has also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was further 
notified in a February 2004 letter that he could help his 
claim by providing any evidence in his possession.  See 
38 C.F.R. § 3.159(b)(1).  

Regarding timing of notice, significantly, notice of the VCAA 
was not mandated at the time of the decision on appeal, as it 
preceded VCAA enactment.  Notice was provided prior to the 
last adjudication of this claim, and the veteran has had 
ample opportunity to respond.

Regardless, given the disposition below, the veteran is not 
prejudiced by the Board's consideration of the claim on the 
merits at this point. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders 
(e.g., sensorineural hearing loss), may be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability which 
is proximately due to, or of a disability for which service 
connection has already been granted.  38 C.F.R. § 3.310.  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records, notably the December 
1953 separation examination report, show a recurring fungus 
infection of the ears.  Whispered voice hearing tests during 
service were within normal limits.  

In a December 1953 statement, a private doctor noted that the 
external canals of both of the veteran's ears were crusted 
and moderately filled with wax and debris.  An audiometric 
chart enclosed appears to reflect decreased hearing acuity, 
particularly on the left.  The physician did not provide a 
corresponding diagnosis.  

On March 1954 VA examination (which included audiometric 
studies) the only diagnosis made was chronic and mild right 
external otitis.  Service connection for this disorder was 
established by an ensuing March 1954 rating decision.  

A private audiogram from a State University (without 
interpretation) in October 1954, appears to show high 
frequency decreased hearing acuity.  On VA examination in 
November 1954, no elevated puretone thresholds were reported; 
the diagnosis was" hearing is normal, bilateral.  

Private audiometry in October 1975 revealed speech reception 
thresholds of 70 decibels, right and 80 decibels, left at the 
4000 Hertz frequency.

Air conduction testing on January 1976 VA examination 
revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
Not 
tested
30
LEFT
20
20
10
Not 
tested
30
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
Conversation hearing was noted to be within normal limits.

A VA evaluation in November 1998 revealed the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
80
85
95
LEFT
65
60
75
95
105

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  During a subsequent evaluation in 
February 1999, the veteran reported noise exposure from two 
years in the Navy and working in the press room at a 
newspaper plant.

In April 1999, a private doctor submitted a statement 
indicating that the veteran had been fitted with hearing aids 
in the past two months and continued to demonstrate right 
external otitis and bilateral seborrheic dermatitis in the 
concha meatus and ear canals, which had responded to 
triamcinolone ointment and cleaning.

A June 2000 private doctor's statement reflects that the 
veteran had a history of working aboard an aircraft carrier 
and being exposed to jet noise without ear protection.  This 
doctor noted that the veteran "seems to be more bothered by 
his service-related hearing loss."  

On VA audiolgical evaluation in August 2002, the veteran 
reported shipboard noise without hearing protection in 
service.  Audiometry revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
80
70
LEFT
45
50
50
70
60
The average puretone thresholds were 65 decibels, right and 
58 decibels, left.  Speech recognition scores were 94 percent 
in the right ear and 96 percent in the left ear.  The 
diagnosis was mild to severe sensorineural hearing loss in 
the right ear and moderate to severe sensorineural hearing 
loss in the left ear.  

The VA examiner who conducted the veteran's August 2002 VA 
examination reviewed his claims file in November 2002.  In an 
opinion from that date, the examiner noted normal hearing in 
service; "inconsistent results" from a December 1953 
private evaluation, in that unmasked bone conduction 
thresholds significantly exceeded air conduction; and normal 
hearing shown by a November 1954 VA examination.  The 
examiner indicated that the veteran's hearing was "within 
normal limits on reliable audiological evaluations up to 
eleven months after his separation from service," and it was 
"unlikely" that his current hearing loss was attributable 
to noise damage from service or otitis externa.  Rather, such 
other causes as aging and overlaying industrial noise damage 
were more likely.

On March 2004 VA audiological evaluation following the 
Board's August 2003 remand, audiometry revealed the following 
pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
65
65
LEFT
45
50
45
65
60

Speech recognition testing results included 94 percent in the 
right ear and 96 percent in the left ear.  The report was 
signed by two audiologists who noted that the veteran did not 
complain of decreased hearing until December 1975, that a VA 
audiological evaluation in January 1976 showed normal 
hearing, and that a bilateral hearing loss disorder was not 
shown until the aforementioned July 1998 VA examination.  The 
examiner noted that the veteran's current bilateral hearing 
loss was sensorineural in nature and "not of a type 
consistent with damage due to otitis externa."  As tests 
results indicated that the veteran's hearing loss had not 
been continuously present since service, the examiner opined 
that it was "not as likely" that his current hearing loss 
was due to in-service noise exposure or externa; rather, it 
was "more likely due to other causes in the interrim [sic] 
between 1976 and 1998."

The file was then forwarded to a VA otolaryngologist for 
review and an opinion.  In the May 2004 opinion, the 
consulting specialist noted that otitis externa was not a 
causal factor in the development of bilateral hearing loss 
because such loss was not of a conductive nature.  As to 
direct causation due to noise exposure in service, the 
examiner noted that private testing immediately post-service 
was suggestive of a high frequency hearing loss, but VA 
examination findings from the same time from were within 
normal limits.  Given these "conflicting" findings, the 
examiner noted that it "seems likely" that the veteran had 
"bad" hearing since the early 1950s when he was separated 
from service, but it was "impossible to know for sure, 
although it seems likely based on his history of noise 
exposure unprotected that there is some component of his 
hearing loss as indicated by the one performed at the 
university in Illinois that was caused by his military noise 
exposure." 

It is not in dispute that the veteran now has a bilateral 
hearing loss disability. And, given the consistent reports of 
such, it may reasonably be conceded that he was subjected to 
noise trauma.  The critical factor in this determination is 
whether there is a nexus between the current hearing loss and 
the service noise exposure.  The etiology of a disability is 
primarily a medical question.  As there is conflicting 
medical evidence in this case, the Board must determine which 
evidence should be accorded the most probative value.  
Various factors must be weighed in such determination; but 
among these are the relative expertise/training of the 
opinion-givers and the thoroughness/accuracy of their 
respective reviews of the evidentiary record.  

The Board finds that the opinion warranting the most 
probative value in the instant case is that of the 
otolaryngologist who reviewed the file in May 2004.  
Presumably, (by virtue of the extent of their respective 
training) a physician who is a specialist in diseases of the 
ear would have more expertise in assessing the etiology of a 
disability than an audiologist.  Significantly in this case 
also, the May 2004 opining otolaryngologist also appears to 
have the most familiarity with the totality of the evidence.  
Notably, despite the Board calling it to attention in the 
August 2003 remand, the March 2004 opining audiologists 
failed to note the October 1954 audiogram (from presumably a 
credible source, a University clinic) which show a high 
frequency hearing loss.  And while the audiologists noted 
that VA audiometry in January 1976 showed normal hearing, 
speech discrimination testing at the time showed a hearing 
loss disability in the right ear by VA definition (92 
percent).  

The May 2004 reviewing otolaryngologist accurately summarized 
the evidence of record and opined that it was "likely" that 
some component of the veteran's hearing loss was "caused by 
his military noise exposure."  In light of the foregoing, 
the Board finds that competent (medical) now supports the 
veteran's claim, and that service connection is warranted for 
the veteran's bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


